Citation Nr: 0321808	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  99-19 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of death.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On February 27, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The appellant should be contacted and provided an 
opportunity to supplement the record on appeal with any 
relevant evidence.  She should also be asked if she 
knows the names and addresses of the other men that were 
stationed with the veteran that the veteran claimed were 
also suffering from problems similar to his. 
2.	Ask the appellant to provide a list of the names and 
addresses of all doctors and medical care facilities 
(hospitals, HMOs, etc.) who treated the veteran since 
his separation from military service, including the name 
of the facility he was in at the time of his death, the 
names and address of all post-service employers, and 
whether the veteran filed a claim for Social Security 
Administration (SSA) disability benefits because of his 
claimed disabilities.  Provide the appellant with 
release forms and ask that a copy be signed and returned 
for each health care provider and employer identified.
3.	When the appellant responds to the above requests for 
information, obtain the medical records from each health 
care provider and employer identified.  
4.	The request for health care records should include, in 
addition to a request to all health care providers 
identified by the appellant, a request for ALL treatment 
records on file with Duke University Medical Center, 
including copies of any separate records maintained by 
Dr. Donald E. Schmechel, Dr. Chris Sheaffer of Salem 
Psychiatric Associates, Dr. Robert W. Hart, III, of 
Viewmont Family Practice, and ALL terminal 
hospitalization records.
5.	The request for employer records should include, in 
addition to a request to all employers identified by the 
veteran, a request for all records held by the Carolina 
Container Company.  The Carolina Container Company 
should also be asked to provide a statement as to its 
function, the nature of the veteran's job, and whether 
the veteran's job entailed exposure to chemical agents. 
6.	If the appellant reports that the veteran had applied 
for SSA benefits, copies of all records on file with the 
SSA must also be obtained.
7.	If the appellant supplies the names and addresses of the 
other men that were stationed with the veteran and are 
suffering from problems similar to his, they should be 
contacted and asked to file a statement on the 
appellant's behalf. 
8.	Requests should be made to the service department for a 
comprehensive list of the veteran's unit assignments.  
9.	Thereafter, a request should be made to all of the above 
for copies for all of the veteran's service personnel 
records as well as all unit histories of all Army units 
with which the veteran was stationed from all periods 
service, including ACDUTRA and any periods of reserve 
service.  The request must include requests to the 60th 
Ordnance Co. (Ammo) at Fort Bragg, North Carolina 
(veteran had service with them ending in July 1964), 
325th Chemical Company at High Point, North Carolina 
(veteran had service with them ending in December 1965), 
465th QM Co., Supply Depot, Greensboro, North Carolina; 
Company E., 2nd Battalion, 518th Regiment at Pine Bluff, 
Arkansas (veteran had service with them ending in 
January 1966).  
10.	The service personnel records requested should 
include a request for any available records concerning 
the veteran's exposure to chemicals.  The unit history 
request should include a request as to whether any 
evidence exists that any of the veteran's units disposed 
of toxic chemicals or munitions containing toxic 
chemicals while the veteran was attached to the unit.  
If any information regarding exposure to chemicals or 
munitions containing chemicals is acquired, we should 
attempt to ascertain the particular chemicals involved.
11.	Because the veteran claimed mustard gas exposure, 
request for information must also be made to the U.S. 
Army Soldier and Biological Chemical Command (SBCCOM) 
(formerly known as the Chemical and Biological Defense 
Command) and the Army Medical Research and Materiel 
Command (at Headquarters, Attn: SGS, Fort Detrick, 
Frederick, MD 21702-5012).
12.	If any of the above these records can't be obtained 
and we don't have affirmative evidence that they don't 
exist, inform the appellant of the records that we were 
unable to obtain, including what efforts were made to 
obtain them.  Also inform the appellant that we will 
proceed to decide her appeal without these records 
unless she is able to submit them.  Allow an appropriate 
period of time within which to respond.  Note:  As to 
the search for service records and SSA records, under 
38 U.S.C. § 5103A(b)(3), VA is obligated to continue 
trying to obtain evidence from a Federal department or 
agency "unless it is reasonably certain that such 
records do not exist or that further efforts to obtain 
those records would be futile."
13.	The Board intends to consider the following legal 
authorities that were not considered by the agency of 
original jurisdiction: Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Please send a Rule of Practice 903(c) 60-day notice 
letter to the appellant and her representative, 
enclosing a copy of the above legal authority.  
Specifically, they need to be given notice of the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the VCAA (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).
14.	Make arrangements with the appropriate VA medical 
facility for the claims file to be reviewed by a 
neurologist for an opinion as to the origins or etiology 
of the veteran's dementia.  Specifically, the 
neurologist should state whether it is medically more 
likely then not a link between any in-service chemical 
exposure and the veteran's progressive dementia.  The 
possible etiological factors of alcohol and tobacco use, 
as well as family history and post-service occupational 
hazards, should also be addressed.  The neurologist 
should also proved the approximate date that the medical 
evidence of record shows the veteran was totally 
disabled because of progressive dementia.  All opinions 
must be reconciled with all other opinions of record, 
including Dr. Donald E. Schmechel's December 1993 and 
August 1999 opinions.  
15.	After the development requested above has been 
completed to the extent possible, the RO should again 
review the record.  If any benefit sought on appeal 
remains denied, the appellant and representative, if 
any, should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





